Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Norman Lee 05/05/22

AMENDMENTS TO THE CLAIMS 
1. (Currently Amended)  A method for transmitting a signal by a sidelink [[UE]] user equipment (UE) in a wireless communications system, the method comprising
performing, by the sidelink UE, sensing within a sensing window;
excluding, by the sidelink UE, a resource related to a transmission of another sidelink UE;
after excluding the resource, selecting, by the sidelink UE, a transmission resource within a selection window;
mapping, by the sidelink UE, data to symbols in a slot of the transmission resource; and 
transmitting, by the sidelink UE, a signal after mapping the data, 
wherein whether to map data to a predetermined symbol in the slot and a mapping interval are determined based on a subcarrier spacing and a frequency range (FR), and
wherein the sidelink UE uses a second time duration excluding a first time duration from a symbol duration corresponding to the subcarrier spacing, for data transmission, and the first time duration is a smallest value of values greater than Tx/Rx switching time in the FR among integer multiples of values obtained by dividing the symbol duration by the mapping interval. 

2.  The method of claim 1, wherein the predetermined symbol is a symbol for Tx/Rx switching or a symbol for AGC (Automatic Gain Control). 
 
3.  (Canceled)  
 
4.  (Currently Amended)  The method of claim 1, wherein in the predetermined symbol, the data are mapped to [[RE]] resource element (RE) corresponding to an integer multiple of the mapping interval based on [[the]] a lowest frequency RE.

5.  The method of claim 1, wherein the subcarrier spacing is one of 15 kHz, 30 kHz, 60 kHz and 120 kHz. 

6.  The method of claim 1, wherein the frequency range is one of FR1 and FR2. 

7.  (Currently Amended)  The method of claim 1, wherein the sidelink UE performs scheduling or sensing in a unit of n slots in a predetermined frequency range and subcarrier spacing. 

8.  The method of claim 7, wherein the n is indicated by physical layer signaling or higher layer signaling. 

9.  (Currently Amended)  The method of claim 1, wherein the mapping interval is determined by further considering a [[TTI]] transmission time interval (TTI) length. 

10.  (Currently Amended)  The method of claim 9, wherein whether to map data is determined by further considering whether the TTI length is a certain value or less, whether a ratio of a duration reserved in the TTI length is a certain value or less, or whether a ratio of [[AGC]] Automatic Gain Control (AGC) time reserved in the symbol duration or the TTI length is a certain value or less. 

11.  The method of claim 1, wherein the mapping interval is determined by further considering UE capability. 

12.  (Currently Amended)  A sidelink [[UE]] user equipment (UE) for transmitting or receiving a signal in a wireless communication system, the sidelink UE comprising: 
a memory; and 
a processor coupled to the memory,
wherein the processor is configured to perform operations for the sidelink UE, the operations including: 
performing sensing within a sensing window;
excluding a resource related to a transmission of another sidelink UE;
after excluding the resource, selecting a transmission resource within a selection window;
mapping data to symbols in a slot; and 
transmitting a signal after mapping the data, [[and]]
wherein whether to map data to a predetermined symbol in the slot and a mapping interval are determined based on a subcarrier spacing and a frequency range (FR), and
wherein the sidelink UE uses a second time duration excluding a first time duration from a symbol duration corresponding to the subcarrier spacing, for data transmission, and the first time duration is a smallest value of values greater than Tx/Rx switching time in the FR among integer multiples of values obtained by dividing the symbol duration by the mapping interval. 

13.  (Currently Amended)  The sidelink UE of claim 12, wherein the predetermined symbol is a symbol for Tx/Rx switching or a symbol for AGC (Automatic Gain Control). 
 
14.  (Canceled)

15.  (Currently Amended)  The sidelink UE of claim 12, wherein in the predetermined symbol, the data are mapped to [[RE]] resource element (RE) corresponding to the mapping interval from [[the]] a lowest frequency RE.
 

Claim 1-2, 4-13, 15 are allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415